             Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 1 of 13




 1

 2

 3

 4

 5

 6

 7

 8
 9
                      UNITED STATES DISTRICT COURT
10
                     WESTERN DISTRICT OF WASHINGTON
11
     BERENICE BAUTISTA,                         NO.
12
                               Plaintiff,       COMPLAINT AND DEMAND
13                                              FOR JURY TRIAL
             v.
14                                                1. ARTICLE 17 AND 21 OF
     CONCESIONARIA VUELA                             MONTREAL
15   COMPANIA DE AVIACION,                           CONVENTION
     S.A.B. de C.V., d/b/a VOLARIS
16   AVIATION HOLDING                             2. NEGLIGENCE
     COMPANY, and DOES 1-100,
17   inclusive,                                   3. BREACH OF CONTRACT
18                          Defendants.           4. BREACH OF IMPLIED
                                                     CONTRACT
19

20                                      I. PARTIES
21      1. Plaintiff is and, at all times relevant hereto, was a resident of Yakima
22
      County, Washington.
23

24      2. Defendant, Concesionaria Vuela Compania de Aviacion, S.A.B. de C.V.,
25    d/b/a Volaris Aviation Holding Company (“Volaris” or “Defendant”), is and,
26


     COMPLAINT AND DEMAND FOR JURY          1               SUNLIGHT LAW, PLLC
     TRIAL                                               402 E Yakima Avenue, Suite 730
                                                               Yakima, WA 98901
                                                                 (509) 388-0231
             Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 2 of 13




     at all times relevant hereto, was a company incorporated under the law of the
 1

 2   United Mexican Sates and is headquartered in Mexico City, Mexico.
 3
       3. The true names and capacities, whether individual, corporate, associate, or
 4
     otherwise, of Defendants Does 1-100, inclusive, and each of them, are
 5

 6   unknown to Plaintiff who thereby sues Defendants by such fictitious names,
 7
     and will ask leave of this Court to Amend this Complaint when the true names
 8
     are ascertained. Plaintiff is informed and believes and on that basis alleges that
 9
10   each Defendant named herein as a Doe is responsible in some manner for the
11
     events and happenings referred to herein which proximately caused injury to
12

13
     Plaintiff as hereinafter alleged.

14     4. Plaintiff is informed and believes and on that basis alleges that at all times
15
     mentioned herein, the Defendants, and each of them, were the agents, servants,
16

17
     employees, and joint venturers of each other and were as such acting within the

18   course, scope and authority of said agency, employment, and/or joint venture,
19
     and that each and every Defendant, when acting as a principal, was negligent
20

21   and reckless in the selection, hiring, training, entrustment, and supervision of

22   each and every other Defendant as an agent, servant, employee, or joint
23
     venturer.
24

25

26


     COMPLAINT AND DEMAND FOR JURY         2                SUNLIGHT LAW, PLLC
     TRIAL                                               402 E Yakima Avenue, Suite 730
                                                               Yakima, WA 98901
                                                                 (509) 388-0231
              Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 3 of 13




                            II. JURISDICTION AND VENUE
 1

 2     5. This Court has original and supplemental jurisdiction over the claims in
 3
     this action pursuant to 28 United States Code (“U.S.C.”) §§ 1331 and 1367
 4
     respectively. This matter arises under the laws, regulations, and treaties of the
 5

 6   United States including, but not limited to, the Convention for Unification of
 7
     Certain Rules Relating to International Transportation by Air, 49 Stat. 3000 T.S.
 8
     No. 876 (1934), reprinted in note following 49 U.S.C. § 40105 (the “Warsaw
 9
10   Convention”); 14 Code of Federal Regulations (“C.F.R”) § 203 et. Seq. (the
11
     “Waiver of Warsaw Convention Liability Limits and Defenses”); Convention
12

13
     for the Unification of Certain Rules for International Carriage by Air, May 28,

14   1999 (“Montreal Convention”), reprinted in S. Treaty Doc. No. 106-45, 1999
15
     WL 33292734 (2000); the International Air Transport Association’s (“IATA”)
16

17
     Inter-Carrier Agreement on Passenger Liability (“IIA”) and the Agreement on

18   Measures to Implement the International Air Transport Association’s Inter-
19
     Carrier Agreement (“MIA”) and related tariffs. Finally, the amount in
20

21   controversy in this action exceeds $10,000, exclusive of interests and costs, as

22   required by 28 U.S.C. § 1337(a).
23
       6. Pursuant to Article 33 of the Montreal Convention, this action for
24

25   damages is brought before the Court at the place of Plaintiff’s permanent

26


      COMPLAINT AND DEMAND FOR JURY          3               SUNLIGHT LAW, PLLC
      TRIAL                                               402 E Yakima Avenue, Suite 730
                                                                Yakima, WA 98901
                                                                  (509) 388-0231
                 Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 4 of 13




     residence and to or from which the carrier operates services for the carriage of
 1

 2   passengers by air.
 3
       7. This action is properly brought before the Unites States District Court for
 4
     the Western District of Washington at Seattle pursuant to 28 U.S. C. §1332(a) on
 5

 6   the basis of diversity of citizenship and on the basis that the amount in
 7
     controversy exceeds the jurisdictional amount of $75,000 as provided therein,
 8
     and is between Plaintiff, who resided and currently resides in Yakima, and
 9
10   Defendants, citizens of the United Mexican States.
11
       8. Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because a substantial
12

13
     part of the events or omissions giving rise to the claims occurred at the Sea-Tac

14   Airport Terminal, in Seattle, Washington. Specifically, the following claims all
15
     arose in the airport terminal and this is outside the Montreal Convention:
16

17
     negligence, breach of contract, breach of implied contract.

18     9. Defendant Volaris conducts business in the Western District of
19
     Washington.
20

21     10. Defendant Volaris, at all times material hereto, carried on substantial and

22   continuous business activities in the State of Washington, within the Western
23
     District.
24

25     11. Defendant Volaris has availed itself of this jurisdiction.

26


      COMPLAINT AND DEMAND FOR JURY          4               SUNLIGHT LAW, PLLC
      TRIAL                                               402 E Yakima Avenue, Suite 730
                                                                Yakima, WA 98901
                                                                  (509) 388-0231
              Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 5 of 13




       12. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 (b) and (c).
 1

 2                          III. FACTUAL ALLEGATIONS
 3
       13. Plaintiff, Berenice Bautista (“Plaintiff”) purchased tickets for undivided
 4
     international travel on Defendants’ aircraft from Seattle, Washington to
 5

 6   Guadalajara, Mexico.
 7
       14. On or about October 19, 2016, Plaintiff and her family were on Volaris
 8
     Flight, an international flight from Seattle, Washington to Guadalajara, Mexico,
 9
10   when Plaintiff sustained injuries to her neck and back after two separate impacts.
11
       15. On the first occasion, the plane took off and was elevated from the
12

13
     runway but abruptly went down and crashed on the runway causing injuries to

14   Plaintiff’s neck and back.
15
       16. The passengers were asked to vacate the plane and made to wait while the
16

17
     plane was fixed.

18     17. After a few hours, the passengers were asked to board the same plane a
19
     second time.
20

21     18. The plane sped down the runway at high speed but abruptly stopped

22   causing Plaintiff whiplash and reinjury her neck and back.
23
       19. After the second impact, the Plaintiff was having trouble walking or
24

25   sitting and was suffering from excruciating pain.

26


     COMPLAINT AND DEMAND FOR JURY          5               SUNLIGHT LAW, PLLC
     TRIAL                                               402 E Yakima Avenue, Suite 730
                                                               Yakima, WA 98901
                                                                 (509) 388-0231
              Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 6 of 13




       20. The passengers were asked to vacate the plane and made to wait while a
 1

 2   different plane was acquired.
 3
       21. Plaintiff asked Volaris for medical assistance but Volaris ignored her
 4
     continued requests for medical assistance.
 5

 6     22. Plaintiff was lying on the floors of the airport in excruciating pain.
 7
       23. Defendants promised Plaintiff and other passengers a hotel, food and
 8
     other accommodations given that they would have to spend the night in Seattle
 9
10   while a new plane was acquired.
11
       24. The Plaintiff and other passengers were not provided with the
12

13
     accommodations they were promised by Defendants and Plaintiff had to spend

14   the night sleeping in the airport floors in excruciating pain.
15
       25. Plaintiff spent the night on the floor of the airports in excruciating pain
16

17
     with none of the accommodations promised by Volaris.

18     26. Plaintiff had to wait hours to be provided with medical attention.
19
       27. At one point the next day, the local news showed up and interviewed
20

21   passengers, including Plaintiff.

22     28. Following the interview and following Plaintiff’s and other passengers’
23
     repeated requests that Plaintiff be given medical attention, Volaris finally
24

25   assisted Plaintiff in calling an ambulance.

26


      COMPLAINT AND DEMAND FOR JURY          6                SUNLIGHT LAW, PLLC
      TRIAL                                                402 E Yakima Avenue, Suite 730
                                                                 Yakima, WA 98901
                                                                   (509) 388-0231
               Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 7 of 13




       29. Plaintiff was taken by ambulance to the Seattle hospital to obtain
 1

 2   treatment for injuries caused by Defendants.
 3
       30. On or about October 20, 2018, aboard a new aircraft, after the third
 4
     attempt Volaris finally transported Plaintiff and other passengers from Seattle,
 5

 6   Washington to Guadalajara, Mexico in a functioning plane.
 7
       31. Upon landing in Guadalajara, Mexico, Volaris announced an apology over
 8
     the intercom saying that it was better that they waited for a different plane as he
 9
10   did not want to risk the passengers’ lives.
11
       32. Volaris intentionally, with reckless disregard and/or with negligence
12

13
     failed to provide a safe plane for Plaintiff to travel on two repeated occasions,

14   causing injuries to Plaintiff.
15
                              IV. CAUSES OF ACTION
16         FIRST CAUSE OF ACTION – ARTICLE 17 AND 21 OF THE
17
                            MONTREAL CONVENTION
       33. The foregoing paragraphs are realleged and incorporated by reference
18
19
     herein.

20     34. Plaintiff sues for damages for injures under Articles 17 and 21 of the
21
     Convention for the Unification of Certain Rules for International Carriage by
22

23   Air (Montreal, 28 May 1999).

24     35. The bodily injures sustained by Plaintiff took place on board the aircraft
25
     while Plaintiff was a passenger.
26


      COMPLAINT AND DEMAND FOR JURY          7               SUNLIGHT LAW, PLLC
      TRIAL                                               402 E Yakima Avenue, Suite 730
                                                                Yakima, WA 98901
                                                                  (509) 388-0231
               Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 8 of 13




       36. Plaintiff’s injuries were caused by an unusual or unexpected event or
 1

 2   happening external to her.
 3
       37. For Plaintiff’s damages not exceeding 113,100 Special Drawing Rights,
 4
     the Defendant is strictly liable.
 5

 6     38. For Plaintiff’s damages exceeding 113,100 Special Drawing Rights the
 7
     airline must disprove its own negligence.
 8
                  SECOND CAUSE OF ACTION - NEGLIGENCE
 9
       39. The foregoing paragraphs are realleged and incorporated by reference
10
     herein.
11

12     40. Plaintiff is informed and believes that Defendants negligently and
13
     carelessly failed to properly train, monitor, test and supervise their agents or
14

15
     employees.

16     41. Plaintiff is informed and believes that Defendants negligently and
17
     carelessly failed to properly monitor, test and maintain their aircrafts to safely
18
19
     transport passengers.

20     42. Plaintiff is informed and believes that Defendants had actual and
21
     constructive notice of the danger posed to passengers resulting from injuries of
22

23   the type that injured Plaintiff, but failed to take appropriate action to prevent

24   such injures.
25

26


      COMPLAINT AND DEMAND FOR JURY           8               SUNLIGHT LAW, PLLC
      TRIAL                                                402 E Yakima Avenue, Suite 730
                                                                 Yakima, WA 98901
                                                                   (509) 388-0231
              Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 9 of 13




       43. Plaintiff informed and believes that at all times material hereto,
 1

 2   Defendants Operated Flights as common carriers engaged in the business of
 3
     transporting fare-paying passengers. As a common carrier, Defendants and their
 4
     agents, servants and employees owed the highest duty of care to its passengers,
 5

 6   including Plaintiff, a passenger on Flight. Defendants and/or agents breached
 7
     their duty of care to the Plaintiff, causing her to suffer serious injuries.
 8
       44. Plaintiff is informed and believes that Defendants and their agents,
 9
10   servants and employees, acting within the scope of their agency, service and/or
11
     employment recklessly, negligently, tortuously and/or carelessly failed to protect
12

13
     the safety of their passengers from injury.

14     45. Plaintiff is informed and believes that Defendants knowingly, recklessly,
15
     negligently, tortuously and/or carelessly failed to adequately train and/or
16

17
     supervise its agents, servants, and employees in the proper course of takeoff and

18   which airplanes should or should not be used.
19
       46. Plaintiff is informed and believes that Defendants knew or should have
20

21   known their acts and omissions created a foreseeable risk of grave, permanent

22   and/or debilitating injuries for passengers, including Plaintiff.
23
       47. Plaintiff is informed and believes that Defendants acts and omissions and
24

25   its overall failure to follow industry, national, and/or international standards,

26


      COMPLAINT AND DEMAND FOR JURY           9                SUNLIGHT LAW, PLLC
      TRIAL                                                 402 E Yakima Avenue, Suite 730
                                                                  Yakima, WA 98901
                                                                    (509) 388-0231
              Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 10 of 13




     principles, procedures and/or practices with regards to safety, constitute willful
 1

 2   misconduct and/or reckless, knowing, negligent, tortious and/or careless conduct
 3
     with knowledge that injuries or damages would probably result.
 4
       48. Plaintiff is informed and believes that Defendants had exclusive control of
 5

 6   the aircraft for purposes of the res ipsa loquitor doctrine, that the incident which
 7
     occurred is of the type that does not ordinarily occur absent negligence, and that
 8
     Plaintiff did not cause the occurrences which resulted in her injures and
 9
10   damages. Accordingly, Plaintiff is entitled to invoke the benefits and
11
     presumptions attendant the res ipsa loquitor doctrine against the Defendants, in
12

13
     addition to all other rights, remedies, inferences, and presumptions existing in

14   Plaintiff’s favor.
15
       49. Plaintiff is informed and believes that Defendants failed to render proper
16

17
     aid and medical assistance to Plaintiff during and in the aftermath of the injury

18   causing incidents.
19
       50. Plaintiff is informed and believes that Defendants failed to render proper
20

21   aid and medical assistance to Plaintiff while Plaintiff was in the Sea-Tac Airport

22   Terminal, in front of Volaris personnel lying on the floor in excruciating pain
23
     even after repeated requests from Plaintiff and other concerned passengers.
24

25

26


      COMPLAINT AND DEMAND FOR JURY          10               SUNLIGHT LAW, PLLC
      TRIAL                                                402 E Yakima Avenue, Suite 730
                                                                 Yakima, WA 98901
                                                                   (509) 388-0231
              Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 11 of 13




       51. The negligence, carelessness and legal fault of the Defendant was a legal
 1

 2   cause of the Plaintiff’s injuries and damages.
 3
              THIRD CAUSE OF ACTION – BREACH OF CONTRACT
 4
       52. Plaintiff refers to each and every preceding paragraph and incorporates
 5

 6   those paragraphs as though set forth in full in this cause of action.
 7
       53. An enforceable contract existed between Plaintiff and Defendant.
 8
       54. The Defendant failed to perform its obligations under the contract without
 9
10   justification for nonperformance.
11
       55. Defendant’s breach caused damage to Plaintiff as will be proven at trial.
12

13
        FOURTH CAUSE OF ACTION – BREACH IMPLIED CONTRACT

14     56. Plaintiff refers to each and every preceding paragraph and incorporates
15
     those paragraphs as though set forth in full in this cause of action.
16

17
       57. An enforceable oral contract was created between the parties at the Sea-

18   Tac airport terminal when Volaris promised Plaintiff a hotel room and other
19
     accommodations and Plaintiff agreed.
20

21     58. An enforceable implied contract is created through Defendant’s policies,

22   which promise accommodations to passengers who like Plaintiff have to spend
23
     the night at the airport.
24

25

26


      COMPLAINT AND DEMAND FOR JURY          11               SUNLIGHT LAW, PLLC
      TRIAL                                                402 E Yakima Avenue, Suite 730
                                                                 Yakima, WA 98901
                                                                   (509) 388-0231
                Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 12 of 13




       59. The Defendant failed to perform its obligations under the contract without
 1

 2   justification for nonperformance.
 3
       60. Defendant’s breach caused damage to Plaintiff as will be proven at trial.
 4
                                     V. OTHER CLAIMS
 5

 6     61. Plaintiff reserves the right to conduct discovery into alternative claims and
 7
     additional defendants and to amend these charges as necessary.
 8
                                VI. PRAYER FOR RELIEF
 9
10     62. WHEREFORE, Plaintiff prays for judgment against the Defendants, and
11
     each of them jointly and severally, as follows:
12

13
        62.1.      Damages according to proof for Plaintiff’s past and future

14     economic damages, including but not limited to hospital and medical
15
       expenses, wage loss, and out of pocket expenses;
16

17
        62.2.      Damages according to proof for Plaintiff’s past and future

18     noneconomic damages including, but not limited to, pain, suffering, and
19
       emotional distress;
20

21      62.3.      Damages reflecting all detriment caused to Plaintiff by Defendants;

22      62.4.      Costs of suite;
23
        62.5.      Prejudgment interest as may be application under the law and facts;
24

25     and

26


     COMPLAINT AND DEMAND FOR JURY          12              SUNLIGHT LAW, PLLC
     TRIAL                                               402 E Yakima Avenue, Suite 730
                                                               Yakima, WA 98901
                                                                 (509) 388-0231
               Case 2:18-cv-01463 Document 1 Filed 10/05/18 Page 13 of 13




       62.6.       Such other and further relief as the Court deems proper.
 1

 2

 3     DATED this       4th day of October, 2018.
 4
     SUNLIGHT LAW, PLLC
 5
     s/ Favian Valencia
 6
     FAVIAN VALENCIA, WSBA #43802
 7   Attorney for Plaintiff
 8
 9                                   JURY DEMAND
10
          Plaintiff requests a jury by trial on all legal causes of action that are triable
11
      to a jury.
12

13

14
          DATED this         4th day of October, 2018.

15

16
     SUNLIGHT LAW, PLLC

17   s/ Favian Valencia
18
     FAVIAN VALENCIA, WSBA #43802
     Attorney for Plaintiff
19

20

21

22

23

24

25

26


     COMPLAINT AND DEMAND FOR JURY          13               SUNLIGHT LAW, PLLC
     TRIAL                                                402 E Yakima Avenue, Suite 730
                                                                Yakima, WA 98901
                                                                  (509) 388-0231
